DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1, 3-14 and 16-20 contain patent eligible subject matter in view of the claims as amended and filed on 3/9/2021.     
The prior art taken alone or in combination failed to teach or suggest :
“selecting, by the payment gateway system, an insurer system from among the plurality of insurer systems to insure the payment transaction based on the insurer rates, determining, by the payment gateway system, that the payment transaction is authorized based on a quantitative risk score associated with the supplemental payment authorization request message and an insurer rate associated with the selected insurer system, and transmitting,   by the payment gateway system, a supplemental payment authorization response message to a merchant system based on determining that the payment transaction is authorized” as recited in independent claim 1.
“select an insurer system from among the plurality of insurer systems to insure the payment transaction based on the insurer rates, determine that the payment transaction is authorized based on a quantitative risk score associated with the supplemental payment authorization request message and an insurer rate associated with the selected insurer system supplemental payment authorization request message; and transmit a supplemental payment authorization response message to a merchant system based on determining that the 

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

The prior art found below taken alone or in combination are deemed relevant to the instant claimed invention but failed to teach or disclose the above noted limitations.  
Cao (US Pub. No. 2018/0189717) teaches a system and method which includes a ride-sharing computer to match at least one rider to an event and to invite a set of neighboring users as a group and to purchase with at least a benefit a plurality of items desired by the group from providers of an item/event. 

Klein et al (US Pub. No. 2017/0169366) discloses a system and method for adjusting schedules of picking up one or more passengers of a ride-sharing route.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
March 22, 2021